                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LEAH MARIE SYBERG,                               )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:18-cv-1729-PLC
                                                 )
MISSOURI DEPARTMENT OF                           )
SOCIAL SERVICES,                                 )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Leah Marie Syberg for leave

to proceed in forma pauperis in this civil action. Upon consideration of the financial information

provided with the application, the Court finds that plaintiff is financially unable to pay any

portion of the filing fee. The motion will therefore be granted. In addition, the Court will

dismiss the complaint.

                               Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief from a defendant who is immune from such relief. Pro se complaints are

to be liberally construed. Estelle v. Gamble, 429 U.S. 97, 106 (1976). However, they still must

allege sufficient facts to support the claims alleged. Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004). In addition, giving a pro se complaint the benefit of a liberal construction does not

mean that procedural rules in ordinary civil litigation must be interpreted so as to excuse

mistakes by those who proceed without counsel. See McNeil v. U.S., 508 U.S. 106, 113 (1993).

                                         The Complaint
       Plaintiff brings this civil action against the Missouri Department of Social Services. She

claims this Court has federal question jurisdiction over this action because “[t]he Fifth

Amendment protects me from being tried for the same offense twice. It also guarantees me the

right to due process.” (Docket No. 1 at 3). Therefore, plaintiff’s claims are properly construed

as brought pursuant to 42 U.S.C. § 1983, which allows her to bring a civil action in this Court to

vindicate violations of her federally-protected rights. See 42 U.S.C. § 1983. To state a claim

under § 1983, a plaintiff must establish: (1) the violation of a right secured by the Constitution or

laws of the United States, and (2) that the alleged deprivation of that right was committed by a

person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       According to the complaint, on May 25, 2013, the Missouri Department of Children and

Family Services (also “DCFS,” a division of the Missouri Department of Social Services)

received a report of child neglect. On August 6, 2013, DCFS sent plaintiff a notice of a

preliminary finding of child abuse. The notice explained that plaintiff had a right to file an

appeal. On October 2, 2013, plaintiff, through her attorney, filed an appeal. She and her

attorney regularly inquired about the status of the appeal. In a March 2014 letter, DCFS advised

that the August 6, 2013 case was closed, but in May of 2018, plaintiff discovered the appeal was

still pending. Plaintiff claims that, under state regulations, the review process should have

proceeded within ten days of the appeal. She alleges that the State is forcing her to defend

herself twice, and is not allowing her due process. Id. at 5. Plaintiff alleges she has been

“retraumatized” and is suffering psychological symptoms, and took a leave of absence from her

graduate degree program.




                                                 2
       As relief, plaintiff seeks $2 million to compensate her for emotional pain, trauma,

education costs, anger, mental anguish, and to compensate her for violating her rights guaranteed

by the United States Constitution.

                                           Discussion

       “The Eleventh Amendment bars suits against a State by citizens of that same State in

federal court.” Williams v. State of Mo., 973 F.2d 599, 600 (8th Cir. 1992) (citing Papasan v.

Allain, 478 U.S. 265, 276 (1986)).      “This bar exists whether the relief sought is legal or

equitable.” Id. (quoting Papasan, 478 U.S. at 276). Eleventh Amendment immunity extends to

state agencies that are considered an arm of the State. Gibson v. Arkansas Dept. of Correction,

265 F.3d 718, 720 (8th Cir. 2001). The Missouri Department of Social Services is a state agency

entitled to Eleventh Amendment immunity. Texas Community Bank, N.A. v. Missouri Dept. of

Social Services, Div. of Medical Services, 232 F.3d 942, 943 (8th Cir. 2000). Missouri has not

waived its Eleventh Amendment immunity from suit in federal court under § 1983 for claims for

damages, and Congress did not abrogate that immunity when it enacted § 1983. Williams, 973

F.2d at 600. Accordingly, the Court concludes that the Eleventh Amendment bars this lawsuit.

       Plaintiff also fails to state a claim upon which relief may be granted. The Missouri

Department of Social Services, as an agency of the State of Missouri, is not a “person” within the

meaning of 42 U.S.C. § 1983. See Alsbrook v. City of Maumelle, 184 F.3d 999, 1010 (8th Cir.

1999) (en banc). In addition, while plaintiff claims she was “tried for the same offense twice” or

forced to defend herself twice, review of her allegations shows that her initial case was closed

after a decision was made and that she chose to appeal that decision, not that the defendant

engaged in any wrongdoing. Finally, to the extent plaintiff can be understood to argue that the

defendant violated her due process rights by not processing her appeal in accordance with state



                                                3
law, this Court notes that it lacks authority to order a State to conform its conduct to state law.

See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

       Accordingly, for all of the foregoing reasons,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (Docket No.

3) is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 11th day of December, 2018.




                                                 E. RICHARD WEBBER
                                                 UNITED STATES DISTRICT JUDGE




                                                4
